DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,879,263. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,879,263 disclose all limitations of claim 1 of the instant application.
16/953,360
U.S. Patent No. 10,879,263
1. A method for forming a three-dimensional (3D) memory device, comprising:
forming a stack structure above a substrate;
forming a plurality of memory strings each extending vertically through a memory region of the stack structure; and
forming a plurality of bit lines over the plurality of memory strings, such that at 

a substrate; 

a plurality of memory strings each extending vertically above the substrate in a memory region; and 
a plurality of bit lines over the plurality of memory strings, wherein at least one of 
wherein the plurality of memory strings are arranged in an array extending along a first lateral direction and a second lateral direction in the memory region, the first lateral direction being perpendicular to the second lateral direction, 
wherein the plurality of bit lines are arranged along the first direction and extend along the second lateral direction, being parallel with one another, and in a plan view, a number of bit lines arranged in a channel pitch along the first lateral direction is at least six. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et. al. (U.S. Patent Application Publication No. 2015/0262689).
Regarding to claim 1, Hashimoto teaches a method for forming a three-dimensional (3D) memory device, comprising:
forming a stack structure above a substrate (Fig. 3);
forming a plurality of memory strings each extending vertically through a memory region of the stack structure (Fig. 3, elements MS0-MS4; [0051], lines 1-6); and
forming a plurality of bit lines over the plurality of memory strings (Fig. 3, elements BL1-BL4; [0054], lines 1-4), such that at least one of the plurality of bit lines is electrically connected to a single one of the plurality of memory strings (Figs. 10A-C).
Regarding to claim 2, Hashimoto teaches forming the stack structure comprising forming a dielectric stack comprising stacked dielectric layer pairs; and the method further comprises after forming the plurality of memory strings, forming a memory stack from the dielectric stack, such that the plurality of memory strings each extends vertically through the memory region of the memory stack (Fig. 3, [0052], lines 1-10; Fig. 10B).
Regarding to claim 3, Hashimoto teaches
the memory stack comprises a plurality of interleaved conductive layers and insulating layers extending laterally and intersecting with the plurality of memory strings (Fig. 3);
in a plan view, no cut structure overlaps with the plurality of memory strings in the memory region, the memory region being a finger (Fig. 10B); and
a first conductor layer extends continuously along a direction it extends in the memory region (Figs. 3, 5, 9-10).
Regarding to claim 4, Hashimoto teaches each one of the plurality of memory strings is electrically connected to a single different one of the plurality of bit lines (Fig. 10B).
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (U.S. Patent No. 9,219,074).
Regarding to claim 1, Chen teaches A method for forming a three-dimensional (3D) memory device, comprising:
forming a stack structure above a substrate (column 1, lines 65-67);
forming a plurality of memory strings each extending vertically through a memory region of the stack structure (Fig. 8, elements 15; column 8, lines 14-15); and
forming a plurality of bit lines over the plurality of memory strings (Fig. 8, elements BL1-BL16; column 8, lines 34-35), such that at least one of the plurality of bit lines is electrically connected to a single one of the plurality of memory strings (Fig. 8, elements 17; column 8, lines 19-20).
Regarding to claim 4, Chen teaches each one of the plurality of memory strings is electrically connected to a single different one of the plurality of bit lines (Fig. 8, each one of the plurality of memory strings is electrically connected to a single different one of the plurality of bit lines by metal portion associate with that particular string).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et. al. (U.S. Patent Application Publication No. 2015/0262689), as applied to claim 1 above, in view of Ahn (U.S. Patent No. 8,163,617).
Regarding to claim 5, Hashimoto does not explicitly disclose forming at least one slit structure extending laterally along a boundary of the memory region. Ahn discloses forming at least one slit structure extending laterally along a boundary of the memory region (Figs. 1B-C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto in view of Ahn to form at least one slit structure extending laterally along a boundary of the memory region in order to prevent leakage among the memory regions.
Regarding to claim 6, Hashimoto teaches the plurality of memory strings are arranged in an array extending along a first lateral direction and a second lateral direction in the memory region, the first lateral direction being perpendicular to the second lateral direction; and the plurality of bit lines are arranged along the first direction and extends along the second lateral direction, being parallel with one another (Fig. 10B, first lateral direction is left-right direction in the figure, and second lateral direction is up-down direction in the figure).
Regarding to claim 7, Hashimoto teaches in a plan view, a number of bit lines arranged in a channel pitch along the first lateral direction is equal to a number of memory strings 10 bit lines, 10 memory strings).
Regarding to claim 8, Hashimoto as modified results in the array is arranged between two slit structures each laterally extending along the first direction (Fig. 15, slit is formed between BLK0 and BLK1); and in the plan view, the number of bit lines arranged in the channel pitch is equal to the number of memory strings in the channel pitch and between the two slit structures (Fig. 10B, Fig. 15).
Regarding to claim 9, Hashimoto teaches in the plan view, the bit lines in the channel pitch are evenly spaced, a bit line pitch along the first lateral direction being nominally equal to 1/N of the channel pitch, N being equal to the number of bit lines in the channel pitch (Fig. 10B).
Regarding to claim 12, Hashimoto teaches forming the plurality of memory strings comprising, for each of the memory strings, forming a channel structure and a drain over the channel structure, the drain being electrically connected to a respective bit line (Fig. 3).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et. al. (U.S. Patent Application Publication No. 2015/0262689) and Ahn (U.S. Patent No. 8,163,617), as applied to claims 1 and 5-6 above, further in view of Lee et. al. (U.S. Patent Application Publication No. 2019/0363100).
Regarding to claim 10, Hashimoto as modified does not explicitly disclose the array comprises at least six string rows along the second lateral direction. Lee teaches an array comprises at least six string rows along the second lateral direction (Fig. 1B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hashimoto in view of Lee to comprise in the array at least six string rows along the second lateral direction in order to increase memory capacity.
Regarding to claim 11, Hashimoto teaches N is a positive even integer (Fig. 10B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.